Title: From Benjamin Franklin to Mesny, 20 May 1778
From: Franklin, Benjamin
To: Mesny, ——


Sir
Passy, May 20. 1778
I will take care of the 100 Copies of M. de la Fay’s excellent Work which you have sent me, and forward them to America by the first good Opportunity, where I am convinc’d they will be very useful. I shall put them into proper Hands for Sale, who will in due time render you an Account. I have the Honour to be very respectfully, Sir, Your most obedient humble Servant
B Franklin
 
Addressed: A Monsr / Monsieur Mesny / à Paris
